Title: From John Adams to George Washington Adams, 27 May 1816
From: Adams, John
To: Adams, George Washington



My dear George
Quincy May. 27th 1816

The Accounts I receive of your Indisposition, excite much Grief. Your Father by Precept and Example will recommend Exercise, and he will be right: but ask him, if he has not been Sometimes intemperate, even in the Use of this Salutary Remedy. Moderation in all Things is indispensable. Riding is excellent; Walking more so; a Mixture of both is better than either. Renouce your Flute. If you must have Musick, get a Fiddle. Regularity in all things is most indispensable. I fear that too many of my hopes are built upon you.
You have, or think you have, a Martial Spirit. And what is a Martial Spirit? Is it a Love of Cockades and Epauletts? Is it a desire of plunder? An ambition of Command? A hankering for Laurells Tryumphs and Hozannas? Oh! No!
It is a Serious devotion of Self, of Time, to Studies and Labours and Exercises to learn all the Sciences Subservient to War; a Solemn determination to brave Clymates and Seasons, Wounds, Imprisonment Captivity and Death. And for what? For a blast of the Trumpet of Fame? For A Service of Plate? A Freedom of a City in a gold Box? for a Sword or a Medal? No these are all Trinkets and Baubles.
What then, is a Martial Spirit? It is a Devotion to Equity and Humanity; to the defence and Protection of injured or endangered Innocence. It is perhaps the most exalted Spirit of Phylosophical Virtue and of Christian Benevolence and Charity.
But there have been Alexanders, and Napoleons. Aye! So there have been Cæsar Borgias and Ignatius Loyolas.
What is the Sacerdotal Spirit? The Ecclesiastical Spirit? Is it not the Instruction of Mankind? Yet Priest and Eccliasticks have conspired to deprive Mankind of the Means of Instruction.
Which have most honestly conformed to the Spirit of their Professions? Priests or Soldiers?
Fifty years hence, you may find it necessary to Apologize for your Grandfathers Sentiments concerning a Martial Spirit But I have little Solicitude on this head.
Your Propensity to a military Life gives me much greater Anxiety. In addition to all the foregoing Considerations You ought Soberly to think Whether your Constitution is made for the Hardships and Fatigues of a Soldiers Life.
You have been very good, in Writing Us Letters; but you might be a little more particular and Circumstantial.
Your hand Writing is so much improved that I will not scold you again upon the subject.
Sterling Love, without Alloy to Pa, Ma and Brothers
A.